Citation Nr: 0942349	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1997 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
granted service connection for multiple sclerosis and 
assigned a 30 percent disability rating, effective December 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Entitlement to service connection for multiple sclerosis was 
established in May 2004, and the RO assigned a 30 percent 
disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8018, effective December 2003.  

The Veteran has asserted that her service-connected 
disability warrants a disability rating higher than 30 
percent.  

Evaluation of multiple sclerosis is complex.  Under DC 8018, 
multiple sclerosis warrants a minimum evaluation of 30 
percent.  38 C.F.R. § 4.124a provides that multiple sclerosis 
may also be rated from 30 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  In 
determining any additional disability, the Board must 
consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  Id.  

In this context, the Board notes that, if a veteran has 
separate and distinct manifestations attributable to the same 
injury or disease, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Review of the record reveals the Veteran's service-connected 
multiple sclerosis affects multiple, different body systems 
and functions.  Thus, each affected extremity or function 
must be separately rated.  

The symptoms associated with the Veteran's service-connected 
multiple sclerosis fluctuate in severity, as her disability 
is of the exacerbation and remission type.  See VA 
examination reports dated April 2004 and October 2008.  In 
general, the Veteran's service-connected disability is 
characterized by weakness and decreased numbness affecting 
the upper and lower extremities on the left and right side, 
right eye pain and decreased vision, episodic vertigo, 
headaches or right occipital neuralgia, severe fatigue, 
generalized cramps, and depression.  

With respect to depression, review of the record reveals that 
service connection has been established for major depressive 
disorder as secondary to multiple sclerosis, rated as 30 
percent disabling.  See June 2009 Rating Decision.  The 
evidence shows the Veteran experiences cognitive dysfunction 
manifested by memory problems, difficulty sleeping, anxiety, 
irritability, and decreased energy associated with her 
depression, which the RO considered in assigning the 30 
percent disability rating.  See October 2008 VA examination 
report; see also VA outpatient treatment records dated August 
2004 to May 2009.  Thus, the Board finds that the symptoms 
associated with the Veteran's depressive disorder are 
contemplated in the 30 percent disability rating assigned 
thereto and will not be discussed herein.  

The evidence shows the Veteran experiences neurologic 
impairment when she has an exacerbation of her service-
connected disability.  Review of the record reveals the 
Veteran has complained of numbness and tingling on the right 
side of her face and neck and in her right arm, leg, foot, 
shoulder.  She has also complained of numbness, tingling, and 
tremors in her left arm, hand, and leg.  The Veteran's 
complaints of numbness and tingling are objectively 
manifested by decreased sensation in the right side of the 
Veteran's face, the right arm and forearm, and the left leg 
and foot.  See VA outpatient treatment records dated June 
2003, September 2004, and December 2005.  The evidence also 
shows decreased sensation to cold in the left arm and leg 
compared to the right.  See March and April 2008 VA 
outpatient treatment records.  

The Veteran was afforded a VA neurological examination in 
October 2008.  However, the October 2008 VA examination 
report and the other medical evidence of record does not 
identify the specific nerves or radicular groups that are 
involved in the impairment of motor and sensory function 
affecting the upper and lower extremities; nor does the 
evidence identify the nerves involved in the Veteran's face 
and neck neurological impairment.  This information is 
necessary in order for the Board to adequately rate the 
Veteran's separately ratable motor and sensory function.  See 
38 C.F.R. § 4.124a, DCs 8205 to 8730.  Therefore, on remand, 
the RO will be requested to obtain an addendum from the 
physician who conducted the October 2008 VA neurological 
examination.  

While the Veteran was afforded a VA neurological examination 
in conjunction with this claim, she was not afforded an 
examination that addressed her vision impairment or her 
complaints of vertigo, headaches, severe fatigue, and 
generalized cramps.  While these symptoms are shown to have 
been manifested during the Veteran's exacerbations of 
multiple sclerosis, a determination must be made as to 
whether these symptoms are associated with the service-
connected disability and, if so, the severity of the symptoms 
must be properly documented in order for the Board to 
adequately rate each symptom.  

Therefore, the Board finds that a remand is necessary in 
order for the manifestations of the service-connected 
multiple sclerosis disability to be accurately rated.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who 
conducted the October 2008 VA 
neurological examination review the 
claims file and prepare an addendum to 
the examination report addressing the 
following.

a.	The examiner is requested to 
identify each nerve affected by 
the Veteran's service-connected 
multiple sclerosis, including her 
complaints of sensory impairment 
affecting the bilateral upper and 
lower extremities, and right face 
and neck areas (if possible).  

b.	The examiner is also requested to 
discuss the extent, if any, of 
paralysis of the nerves involved.  

c.	If the physician who conducted the 
October 2008 VA neurological 
examination is not available, 
another physician knowledgeable in 
evaluating neurological disorders 
should provide the requested 
opinion(s).  

2.	Schedule the Veteran for a VA 
examination with a medical professional 
who is qualified to assess the severity 
of any symptoms associated with 
service-connected multiple sclerosis.  
Examinations that address the Veteran's 
vision impairment, vertigo, headaches, 
severe fatigue, and generalized cramps 
must be conducted, along with any other 
examinations that are deemed 
appropriate.  The claims folder must be 
made available to the examiner for 
review in conjunction with this claim.  
Review of the claims folder must be 
indicated in the examination report.  
Any indicated studies should be 
performed.  

a.	After review of the claims file, 
the examiner is requested to 
provide specific clinical findings 
as to the severity of any 
identified impairment attributable 
to the Veteran's service-connected 
multiple sclerosis, and describe 
how each impairment influences the 
Veteran's ability to function (if 
any).  

b.	With respect to the Veteran's 
complaints of fatigue, the 
examiner is requested to estimate 
the percentage of which the 
Veteran's routine daily activities 
are restricted during 
exacerbations caused by the 
multiple sclerosis (if any).  

c.	A rationale should be provided for 
each opinion offered.  If the 
examiner is unable to provide the 
requested opinion without 
resorting to speculation, the 
examiner should specifically 
specify such in the examination 
report and explain why this is so.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby advised that it is her responsibility 
to report for the scheduled examination and to cooperate in 
the development of the claim.  The consequences for failure 
to report for a VA examination without good cause may result 
in the denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


